Exhibit 10.2

 

ELEVENTH AMENDMENT TO

AGREEMENT OF LIMITED PARTNERSHIP OF

AMERICAN HOMES 4 RENT, L.P.

 

DESIGNATION OF 6.5% SERIES D CUMULATIVE REDEEMABLE PERPETUAL PREFERRED UNITS

 

May 17, 2016

 

Pursuant to Section 4.2 and Section 14.1.B of the Agreement of Limited
Partnership of American Homes 4 Rent, L.P., as amended by the First Amendment,
dated as of December 31, 2012, the Second Amendment, dated as of February 28,
2013, the Third Amendment, dated as of June 10, 2013, the Fourth Amendment,
dated as of June 10, 2013, the Fifth Amendment, dated as of October 24, 2013,
the Sixth Amendment, dated as of December 27, 2013 the Seventh Amendment, dated
as of April 30, 2014, the Eighth Amendment, dated as of September 19, 2014, the
Ninth Amendment, dated as of February 26, 2015, and Tenth Amendment, dated
February 25, 2016 (collectively, the “Partnership Agreement”), the General
Partner hereby amends the Partnership Agreement as follows in connection with
the issuance to American Homes 4 Rent (“AH4R”) of Series D Preferred Units (as
defined herein) of American Homes 4 Rent, L.P. (the “Partnership”) in exchange
for the contribution by AH4R of the net proceeds from the public offering of
6.5% Series D Cumulative Redeemable Perpetual Preferred Shares of beneficial
interest, par value $0.01 per share, of AH4R (the “Series D Preferred Shares”):

 

1.             Designation and Number.  A series of Preferred Units (as defined
herein), designated the “6.5% Series D Cumulative Redeemable Perpetual Preferred
Units,” is hereby established (the “Series D Preferred Units”).  The number of
Series D Preferred Units shall be 10,750,000. The Series D Preferred Units are
being issued to AH4R in connection with the issuance by AH4R of Series D
Preferred Shares.  The designations, preferences and other rights of the
Series D Preferred Units contained in this Eleventh Amendment are intended to be
substantially similar to the designations, preferences and other rights (except
voting rights) contained in the Articles Supplementary for the Series D
Preferred Shares, and AH4R shall interpret this Eleventh Amendment in a manner
consistent with such intent.

 

2.             Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in the Partnership
Agreement. The following defined terms used in this Eleventh Amendment to the
Partnership Agreement shall have the meanings specified below:

 

“Articles Supplementary” means the Articles Supplementary dated May 24, 2016 to
the Articles of Amendment and Restatement of Declaration of Trust of AH4R
designating the Series D Preferred Shares.

 

“Business Day” shall have the meaning provided in the Articles Supplementary.

 

“Change of Control” shall have the meaning provided in the Articles
Supplementary.

 

“Change of Control Conversion Date” shall have the meaning provided in the
Articles Supplementary.

 

“Change of Control Conversion Right” shall have the meaning provided in
Section 9(b)(i).

 

“Class A Share Price” shall have the meaning provided in the Articles
Supplementary.

 

“Distribution Record Date” shall have the meaning provided in Section 5(a).

 

“Initial Liquidation Preference” means $25.00 per Series D Preferred Unit.

 

“Junior Preferred Units” shall have the meaning provided in Section 4.

 

“Liquidation Preference” shall have the meaning provided in Section 6(a).

 

1

--------------------------------------------------------------------------------


 

“NYSE” shall have the meaning provided in the Articles Supplementary.

 

“Original Issue Date” means May 24, 2016, the first date of issue of any
Series D Preferred Units.

 

“Parity Preferred Units” shall have the meaning provided in Section 4.

 

“Preferred Return” shall have the meaning provided in Section 5(a).

 

“Preferred Unit Distribution Payment Date” shall have the meaning provided in
Section 5(a).

 

“Preferred Units” means all Partnership Interests designated as preferred units
by the General Partner from time to time in accordance with Section 4.2 of the
Partnership Agreement.

 

“Redemption Date” shall have the meaning provided in Section 7(b)(i).

 

“Regular Redemption Right” shall have the meaning provided in Section 7(b)(i).

 

“Senior Preferred Units” shall have the meaning provided in Section 4.

 

“Share Cap” shall have the meaning provided in the Articles Supplementary.

 

“Special Redemption Price” shall have the meaning provided in Section 7(c)(i).

 

“Special Redemption Right” shall have the meaning provided in Section 7(c)(i).

 

3.             Maturity.  The Series D Preferred Units have no stated maturity
and will not be subject to any sinking fund or mandatory redemption.

 

4.             Rank.  The Series D Preferred Units will, with respect to
distribution rights and rights upon liquidation, dissolution or winding up of
the Partnership, rank (a) senior to all Class A Units, Class B Units, LTIP
Units, and any class or series of Partnership Units expressly designated as
ranking junior to the Series D Preferred Units as to distribution rights and
rights upon liquidation, dissolution or winding up of the Partnership
(collectively, the “Junior Preferred Units”); (b) on a parity with any class or
series of Partnership Units issued by the Partnership expressly designated as
ranking on a parity with the Series D Preferred Units as to distribution rights
and rights upon liquidation, dissolution or winding up of the Partnership (the
“Parity Preferred Units”); and (c) junior to any class or series of Partnership
Units issued by the Partnership expressly designated as ranking senior to the
Series D Preferred Units as to distribution rights and rights upon liquidation,
dissolution or winding up of the Partnership (the “Senior Preferred Units”). 
The term “Partnership Units” does not include convertible or exchangeable debt
securities of the Partnership, which will rank senior to the Series D Preferred
Units prior to conversion or exchange.  The Series D Preferred Units will also
rank junior in right of payment to the Partnership’s existing and future
indebtedness.

 

5.                                           Distributions.

 

(a)           Subject to the preferential rights of holders of any class or
series of Senior Preferred Units of the Partnership, the holders of Series D
Preferred Units shall be entitled to receive, when, as and if authorized by the
General Partner and declared by the Partnership, out of funds of the Partnership
legally available for payment of distributions, cumulative cash distributions at
the applicable annual rate (the “Preferred Return”):

 

 

 

 

On and after the Original Issue Date

 

 

 

 

 

 

 

Distribution Rate:

 

6.5% per annum on the Initial Liquidation Preference

 

 

2

--------------------------------------------------------------------------------


 

Distributions on the Series D Preferred Units shall accrue and be cumulative
from (and including) the Original Issue Date(1) and shall be payable quarterly,
in equal amounts, in arrears, on the last day of each January, April, July and
October of each year (each, a “Preferred Unit Distribution Payment Date”);
provided, however, if any Preferred Unit Distribution Payment Date is not a
Business Day, then the distribution which would otherwise have been payable on
such Preferred Unit Distribution Payment Date may be paid on the next succeeding
Business Day with the same force and effect as if paid on such Preferred Unit
Distribution Payment Date, and no interest or additional distributions or other
sums shall accrue on the amount so payable from such Preferred Unit Distribution
Payment Date to such next succeeding Business Day.  A “distribution period”
shall mean the period commencing from, and including, the Preferred Unit
Distribution Payment Date to, but excluding, the next succeeding Preferred Unit
Distribution Payment Date.  The initial distribution period shall be the period
from, and including, the Original Issue Date to, but excluding, July 31, 2016 to
holders of record of the Series D Preferred Units as of July 15, 2016.  The
amount of any distribution payable on the Series D Preferred Units for any
partial distribution period will be prorated and computed on the basis of twelve
30-day months and a 360-day year.  Distributions will be payable in arrears to
holders of record of the Series D Preferred Units as they appear on the records
of the Partnership at 5:00 P.M., New York time, on the applicable record date,
which shall be the January 15, April 15, July 15, or October 15 immediately
preceding the Preferred Unit Distribution Payment Date (each, a “Distribution
Record Date”).  If a Distribution Record Date does not fall on a Business Day,
then such Distribution Record Date shall be the immediately preceding Business
Day.

 

(b)           No distributions on the Series D Preferred Units shall be
authorized by the General Partner or declared, paid or set apart for payment by
the Partnership at such time as the terms and provisions of any agreement of the
General Partner or the Partnership, including any agreement relating to the
indebtedness of any of them, prohibits such authorization, declaration, payment
or setting apart for payment or provides that such declaration, payment or
setting apart for payment would constitute a breach thereof or a default
thereunder, or if such declaration or payment shall be restricted or prohibited
by law.

 

(c)           Notwithstanding anything to the contrary contained herein,
distributions on the Series D Preferred Units will accrue whether or not the
restrictions referred to in Section 5(b) exist, whether or not the Partnership
has earnings, whether or not there are funds legally available for the payment
of such distributions and whether or not such distributions are authorized or
declared.

 

(d)           Except as provided in Section 5(e) below, no distributions shall
be declared and paid or set apart for payment, and no other distribution of cash
or other property may be declared and made, directly or indirectly, on or with
respect to, any Class A Units, Class B Units, LTIP Units, Parity Preferred Units
or Junior Preferred Units of the Partnership (other than a distribution paid in
units of, or options, warrants or rights to subscribe for or purchase units of,
Class A Units, Class B Units, LTIP Units or Junior Preferred Units) for any
period, nor shall Class A Units, Class B Units, LTIP Units, Parity Preferred
Units or Junior Preferred Units be redeemed, purchased or otherwise acquired for
any consideration, nor shall any funds be paid or made available for a sinking
fund for the redemption of any such units by the Partnership, directly or
indirectly (except by conversion into or exchange for, or options, warrants or
rights to purchase or subscribe for, Class A Units, Class B Units, LTIP Units or
Junior Preferred Units, and except for purchases or exchanges pursuant to a
purchase or exchange offer made on the same terms to all holders of Series D
Preferred Units and all holders of Parity Preferred Units), unless full
cumulative distributions on the Series D Preferred Units for all past
distribution periods shall have been or contemporaneously are declared and paid
or declared and a sum sufficient for the payment thereof is set apart for such
payment.

 

(e)           When distributions are not paid in full (or a sum sufficient for
such full payment is not so set apart) on the Series D Preferred Units and any
Parity Preferred Units, all distributions declared on the Series D Preferred
Units and any Parity Preferred Units shall be declared pro rata so that the
amount of distributions declared per Series D Preferred Unit and any such Parity
Preferred Unit shall in all cases bear to each other the same ratio that accrued
distributions per Series D Preferred Unit and any such Parity Preferred Unit
(which shall not include any accrual in respect of unpaid distributions on any
Parity Preferred Unit for prior distribution periods if such Parity Preferred
Unit does not have a cumulative distribution) bear to each other.  No interest,
or sum of money in lieu of interest, shall be payable in respect of any
distribution payment or payments on Series D Preferred Units which may be in
arrears.

 

3

--------------------------------------------------------------------------------


 

(f)            Holders of Series D Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or units of the Partnership, in
excess of full cumulative distributions on the Series D Preferred Units as
provided above.  Any distribution made on the Series D Preferred Units shall
first be credited against the earliest accrued but unpaid distributions due with
respect to such units which remains payable.  Accrued but unpaid distributions
on Series D Preferred Units will accumulate as of the Preferred Unit
Distribution Payment Date on which they first become payable or on the date of
redemption, as the case may be.

 

(g)           For the avoidance of doubt, in determining whether a distribution
(other than upon voluntary or involuntary liquidation), redemption or other
acquisition of the Partnership Units is permitted under Delaware law, no effect
shall be given to the amounts that would be needed, if the Partnership were to
be dissolved at the time of the distribution, to satisfy the preferential rights
upon dissolution of holders of Partnership Units whose preferential rights are
superior to those receiving the distribution.

 

6.                                           Liquidation Preference.

 

(a)           Upon any voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Partnership, before any distribution or payment
shall be made to the holders of any Class A Units, Class B Units, LTIP Units, or
Junior Preferred Units, the holders of the Series D Preferred Units then
outstanding shall be entitled to be paid, or have the Partnership declare and
set apart for payment, out of the assets of the Partnership legally available
for distribution to its Partners after payment or provision for payment of all
debts and other liabilities of the Partnership and any liquidation preference
owing in respect of any Senior Preferred Units, a liquidation preference in cash
or property at fair market value, as determined by the General Partner, the sum
of: (i) the Initial Liquidation Preference and (ii) an amount per unit equal to
any accrued and unpaid distributions to, but excluding, the date of payment or
the date the amount for payment is set apart for payment (the “Liquidation
Preference”).

 

(b)           If upon any such voluntary or involuntary liquidation, dissolution
or winding up of the Partnership, the available assets of the Partnership are
insufficient to pay the full amount of the Liquidation Preference on all
outstanding Series D Preferred Units and the corresponding amounts payable on
all outstanding Parity Preferred Units, then the holders of Series D Preferred
Units and Parity Preferred Units shall share ratably in any such distribution of
assets in proportion to the full amount of the Liquidation Preference to which
they would otherwise be respectively entitled.

 

(c)           Upon any voluntary or involuntary liquidation, dissolution or
winding up of the Partnership, after payment shall have been made in full to the
holders of the Series D Preferred Units and any Parity Preferred Units, any
other series or class or classes of Junior Preferred Units shall be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Series D Preferred Units and any Parity Preferred Units shall not be
entitled to share therein.

 

(d)           After payment of the full amount of the Liquidation Preference to
which they are entitled, holders of Series D Preferred Units will have no right
or claim to any of the remaining assets of the Partnership.

 

(e)           For the avoidance of doubt, the consolidation or merger of the
Partnership with or into another entity, the merger of another entity with or
into the Partnership, a statutory unit exchange by the Partnership or the sale,
lease, transfer or conveyance of all or substantially all of the assets or
business of the Partnership shall not be considered a liquidation, dissolution
or winding up of the affairs of the Partnership.

 

(f)            Notice of liquidation, dissolution or winding up of the
Partnership shall be consistent with the notice procedures set forth in
paragraph 5(d) of the Articles Supplementary.

 

7.                                           Redemption.

 

(a)           The Series D Preferred Units are not redeemable except as
otherwise provided in this Section 7.

 

(b)           Redemption by the Partnership.

 

4

--------------------------------------------------------------------------------


 

i.                  After May 24, 2021, if and when AH4R exercises its option to
redeem Series D Preferred Shares as provided in paragraph 6(a)(i) of the
Articles Supplementary, the Partnership may redeem some or all of the Series D
Preferred Units, for cash, at a redemption price equal to the Liquidation
Preference to, but excluding, the date fixed for redemption (such date, the
“Redemption Date”) (such right, the “Regular Redemption Right”).

 

ii.               Unless full cumulative distributions on all Series D Preferred
Units shall have been or contemporaneously are declared and paid or declared and
a sum sufficient for the payment thereof set apart for payment for all past
distribution periods, the Partnership shall not purchase or otherwise acquire
directly or indirectly for any consideration, nor shall any monies be paid to or
be made available for a sinking fund for the redemption of, any Series D
Preferred Units (except by conversion into or exchange for, or options, warrants
or rights to purchase or subscribe for Class A Units, Class B Units, LTIP Units
or Junior Preferred Units of the Partnership); provided, however, that the
foregoing shall not prevent the redemption or purchase of Series D Preferred
Units by the Partnership in order to ensure that the General Partner remains
qualified as a REIT for federal income tax purposes, or the purchase or
acquisition of Series D Preferred Units pursuant to a purchase or exchange offer
made on the same terms to holders of all outstanding Series D Preferred Units.

 

iii.            Immediately prior to any redemption of Series D Preferred Units,
the Partnership shall pay, in cash, any accrued and unpaid distributions on the
Series D Preferred Units to, but excluding, the Redemption Date, unless a
Redemption Date falls after a Distribution Record Date and prior to the
corresponding Preferred Unit Distribution Payment Date, in which case each
holder of Series D Preferred Units at the close of business on such Distribution
Record Date shall be entitled to the distribution payable on such units on the
corresponding Preferred Unit Distribution Payment Date (including any accrued
and unpaid distributions for prior distribution periods) notwithstanding the
redemption of such units before such Preferred Unit Distribution Payment Date. 
Except as provided above, the Partnership will make no payment or allowance for
unpaid distributions, whether or not in arrears, on Series D Preferred Units for
which a notice of redemption has been given.

 

iv.           Notice of redemption of the Series D Preferred Units shall be
consistent with the notice procedures set forth in paragraph 6(a)(ii)(A) of the
Articles Supplementary.

 

v.              Holders of Series D Preferred Units to be redeemed shall
surrender such Series D Preferred Units at the place or places designated in
such notice and, upon surrender of the units, such Series D Preferred Units
shall be redeemed by the Partnership at the redemption price plus any accrued
and unpaid distributions payable upon such redemption.  If notice of redemption
of any of the Series D Preferred Units has been given and if the funds necessary
for such redemption have been set apart by the Partnership for the benefit of
the holders of any Series D Preferred Units so called for redemption, then, from
and after the Redemption Date, distributions will cease to accrue on such
Series D Preferred Units, such Series D Preferred Units shall no longer be
deemed outstanding and all rights of the holders of such Series D Preferred
Units will terminate, except the right to receive the redemption price and any
accrued and unpaid distributions to, but excluding, the Redemption Date;
provided, however, if the Redemption Date falls after a Distribution Record Date
and prior to the corresponding Preferred Unit Distribution Payment Date, each
holder of Series D Preferred Units so called for redemption at the close of
business on such Distribution Record Date shall be entitled to the distribution
payable on such units on the corresponding Preferred Unit Distribution Payment
Date notwithstanding the redemption of such units before such Preferred Unit
Distribution Payment Date.

 

5

--------------------------------------------------------------------------------


 

vi.        All Series D Preferred Units redeemed or otherwise acquired by the
Partnership in any manner whatsoever shall be retired and reclassified as
authorized but unissued Preferred Units, without designation as to class or
series, and may thereafter be reissued as any class or series of Preferred Units
in accordance with the applicable provisions of the Partnership Agreement.

 

(c)           Special Redemption Right upon a Change of Control.

 

i.                  Upon the occurrence of a Change of Control, if and when AH4R
exercises its option to redeem Series D Preferred Shares as provided in
paragraph 6(b)(i) of the Articles Supplementary, the Partnership will redeem all
or any part of the Series D Preferred Units at any time within 120 days after
the date on which the Change of Control has occurred (the “Special Redemption
Right”), for cash equal to the Liquidation Preference, to, but excluding, the
Redemption Date (the “Special Redemption Price”).  If, prior to the Change of
Control Conversion Date, the Partnership exercises its Regular Redemption Right
or Special Redemption Right in connection with a Change of Control, holders of
the Series D Preferred Units shall not be permitted to exercise their Change of
Control Conversion Right (as defined in Section 9(b)(i) below).

 

ii.               Unless full cumulative distributions on all Series D Preferred
Units shall have been or contemporaneously are declared and paid or declared and
a sum sufficient for the payment thereof set apart for payment for all past
distribution periods, the Partnership shall not purchase or otherwise acquire
directly or indirectly for any consideration, nor shall any monies be paid to or
be made available for a sinking fund for the redemption of, any Series D
Preferred Units (except by conversion into or exchange for, or options, warrants
or rights to purchase or subscribe for Class A Units, Class B Units, LTIP Units
or Junior Preferred Units of the Partnership); provided, however, that the
foregoing shall not prevent the redemption or purchase of Series D Preferred
Units by the Partnership in order to ensure that the General Partner remains
qualified as a REIT for federal income tax purposes, or the purchase or
acquisition of Series D Preferred Units pursuant to a purchase or exchange offer
made on the same terms to holders of all outstanding Series D Preferred Units.

 

iii.            Immediately prior to any redemption of Series D Preferred Units,
the Partnership shall pay, in cash, any accrued and unpaid distributions on the
Series D Preferred Units to, but excluding, the Redemption Date, unless a
Redemption Date falls after a Distribution Record Date and prior to the
corresponding Preferred Unit Distribution Payment Date, in which case each
holder of Series D Preferred Units at the close of business on such Distribution
Record Date shall be entitled to the distribution payable on such units on the
corresponding Preferred Unit Distribution Payment Date (including any accrued
and unpaid distributions for prior distribution periods) notwithstanding the
redemption of such units before such Preferred Unit Distribution Payment Date. 
Except as provided above, the Partnership will make no payment or allowance for
unpaid distributions, whether or not in arrears, on Series D Preferred Units for
which a notice of redemption has been given.

 

iv.           Notice of redemption of the Series D Preferred Units shall be
consistent with the notice procedures set forth in paragraph 6(b)(ii)(A) of the
Articles Supplementary.

 

v.              Holders of Series D Preferred Units to be redeemed shall
surrender such Series D Preferred Units at the place or places designated in
such notice and, upon surrender of the units, such Series D Preferred Units
shall be redeemed by the Partnership at the redemption price plus any accrued
and unpaid distributions payable upon such redemption.  If notice of redemption
of any of the Series D Preferred Units has been

 

6

--------------------------------------------------------------------------------


 

given and if the funds necessary for such redemption have been set apart by the
Partnership for the benefit of the holders of any Series D Preferred Units so
called for redemption, then, from and after the Redemption Date, distributions
will cease to accrue on such Series D Preferred Units, such Series D Preferred
Units shall no longer be deemed outstanding and all rights of the holders of
such Series D Preferred Units will terminate, except the right to receive the
redemption price and any accrued and unpaid distributions to, but excluding, the
Redemption Date; provided, however, if the Redemption Date falls after a
Distribution Record Date and prior to the corresponding Preferred Unit
Distribution Payment Date, each holder of Series D Preferred Units so called for
redemption at the close of business on such Distribution Record Date shall be
entitled to the distribution payable on such units on the corresponding
Preferred Unit Distribution Payment Date notwithstanding the redemption of such
units before such Preferred Unit Distribution Payment Date.

 

vi.           All Series D Preferred Units redeemed or otherwise acquired by the
Partnership in any manner whatsoever shall be retired and reclassified as
authorized but unissued Preferred Units, without designation as to class or
series, and may thereafter be reissued as any class or series of Preferred Units
in accordance with the applicable provisions of the Partnership Agreement.

 

8.             Voting Rights.  Holders of the Series D Preferred Units will not
have any voting rights.

 

9.             Conversion.

 

(a)           The Series D Preferred Units are not convertible or exchangeable
for any other property or securities except as otherwise provided in this
Section 9.

 

(b)           Conversion Upon a Change of Control.

 

i.                  Upon the occurrence of a Change of Control, each holder of
the Series D Preferred Units shall have the right (the “Change of Control
Conversion Right”), subject to the Special Redemption Right of the Partnership,
to convert some or all of the Series D Preferred Units held by such holder on
the relevant Change of Control Conversion Date into a number of Class A Units
per Series D Preferred Unit equal to the lesser of (A) the quotient obtained by
dividing (1) the sum of (x) the Initial Liquidation Preference, plus (y) any
accrued and unpaid distributions thereon to, but excluding, the Change of
Control Conversion Date, unless the Change of Control Conversion Date is after a
Distribution Record Date for a Preferred Unit Distribution Payment Date for
which distributions have been declared and prior to the corresponding Preferred
Unit Distribution Payment Date, in which case no additional amount for such
accrued and unpaid distribution will be included in this sum and such declared
distribution will instead be paid, on such Preferred Unit Distribution Payment
Date, to the holder of record of the Series D Preferred Units to be converted as
of 5:00 P.M. New York time, on such Distribution Record Date), by (2) the
Class A Share Price, and (B) the Share Cap.

 

ii.               Notice of occurrence of the Change of Control shall be
consistent with the notice procedures set forth in paragraph 10(a)(ii) of the
Articles Supplementary.

 

iii.            Exercise of the Change of Control Conversion Right shall be
consistent with the procedures set forth in paragraphs 10(a)(iv) and (v) of the
Articles Supplementary.

 

iv.           No fractional Class A Units shall be issued upon conversion of the
Series D Preferred Units.  In lieu of fractional units, holders of the Series D
Preferred Units

 

7

--------------------------------------------------------------------------------


 

shall be entitled to receive the cash value of such fractional units based on
the Class A Unit Price.

 

v.              The Partnership will deliver all Class A Units (including,
without limitation, cash in lieu of fractional Class A Units) and any other
property owing upon conversion no later than the fourth (4th) Business Day
following the Change of Control Conversion Date.

 

10.          Allocation of Profit and Loss.  Allocations of the Partnership’s
items of income, gain, loss and deduction shall be allocated among holders of
Series D Preferred Units in accordance with Article VI of the Partnership
Agreement.

 

11.          Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner hereby ratifies and confirms.

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

 

 

GENERAL PARTNER:

 

 

 

AMERICAN HOMES 4 RENT

 

 

 

 

By:

/s/ Diana Laing

 

 

Name:

Diana Laing

 

 

Title:

Chief Financial Officer

 

8

--------------------------------------------------------------------------------